Title: To James Madison from Frederick Jacob Wichelhausen, 7 March 1803 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


7 March 1803, Bremen. Last wrote on 2 July 1802. On 1 Dec. received a 26 Aug. circular regarding expenditures for seamen Encloses a list of American arrivals and departures during the last six months of 1802 [not found]. Notes that the report lists fewer ships than formerly as the major part of the trade between the U.S. and Bremen is carried on in native ships, which are able “to navigate at much lower wages than the Americans.” Observes, therefore, that business between Bremen and the U.S. has not declined in the same proportion as American shipping. Although the West Indies trade, which the U.S. “mostly alone carried on” during the war, will take its former direction, and the Germans will be obliged to buy coffee and sugar from Spain, France, and Holland, “some branches are still left” to make trade between the U.S. and Bremen lucrative, including U.S. rice and tobacco. Coarse glassware and linens, which are locally made and cheaply exported, are “much demanded for the back country of the US.” So long as Germany’s population keeps labor costs lower than those in the U.S., “no Manufactures of this kind can rivalise with the germans” and the U.S. will “for many years” obtain such articles at Bremen. Discusses the acquisitions that Bremen has made by the Treaty of Lunéville. France and Russia supported the independence of Augsburg, Nürnberg, Frankfurt, Lübeck, Hamburg, and Bremen and arranged that no property within their boundaries should “be subject to any claim whatsoever from any foreign power.” As a result, Bremen obtained several properties formerly belonging to the electorate of Hanover. These cities will not be compelled to pay military contributions of any kind in future imperial wars. These decisions will allow Hamburg and Bremen “to carry on a very extensive and lucrative trade, the belligerent powers being deprived of every pretext not to consider these cities as perfect neutral, and the hanseatic flag will in future appear with much less fear on the different seas than in any of the foregoing wars.” France proposed that the duty on the Weser River be eliminated, but the duke of Oldenburg, proprietor of the duty, objected and was supported by Russia. “Doubts are entertained, whether this great point for Bremen will be carried,… as it is finally resolved, that the sundry duties on the Rhine shall also continue.… Although Germany appears, by these great changes, divisions and losses, in the Eyes of the world, as a very weak and impotent body of state, yet those alterations, where so many small regencies and especially eclesiasticals, are annihilated entirely, tend more to promote, the true welfare and internal strenght [sic] of this great body, than to its disadvantage; the constitution of the german Empire, it is true, has been injured by it greatly, however this constitution, was injured before so frequently by the great and powerful members of the german Empire themselves, that by no means this can be considered as a great loss.” The deputation at Regensburg will not dissolve until all the alterations “are distinctly regulated, to avoid all future discussions on this subject.” Winter has been “very severe and lasting and interrupted our navigation entirely for upwards of two months,” delaying the transmission of this report.
 

   
   RC (DNA: RG 59, CD, Bremen, vol. 1). 4 pp. Docketed by Wagner as received 29 May.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:361.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   A full transcription of this document has been added to the digital edition.

